TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-10-00054-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Stripe-A-Zone Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-000196, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00055-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Ranger Excavating L.P., Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-10-000194, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00056-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

The Overton Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-10-000195, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00057-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

All Seasons Waterproofing & Restoration Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-000197, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00058-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Wellsco Enterprises Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-000181, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00465-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Whiting Systems Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002254, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00466-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Moore Contracting, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-10-002255, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00467-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Hull Supply Company Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-10-002256, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00468-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Fuquay Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-002257, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00483-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Dumas Hardware Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-002366, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00484-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Gaffey, A Division of Crane Equipment & Service Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002367, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00485-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Carlton-Bates Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-002368, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00486-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Raintree Construction Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-10-002400, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00487-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Tess Inc. d/b/a Internal Control Systems, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-10-002482, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00488-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Clean Air Technologies Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-002483, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00489-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Hagler & Kerr L.L.C., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-002484, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00490-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

L & O Electric Inc., Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-002562, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



NO. 03-10-00491-CV


C.D. Henderson Construction Services Ltd., Appellant

v.

Tejas Glass Inc. d/b/a Texas Glass, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-10-002563, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		Appellant C.D. Henderson Construction Services Ltd. has filed motions requesting
that these eighteen related appeals be abated for purposes of settlement discussions.  With the
exception of Whiting Systems Inc., the appellees do not oppose these motions.  We grant the motions
and abate the appeals.  All appellate deadlines will be tolled during the period of abatement.  Absent
further order of this Court, these appeals will be automatically reinstated on December 10, 2010. 
The parties are directed to file either a status report or a motion to dismiss by that date. 

Before Justices Patterson, Waldrop and Henson
Abated
Filed:   September 10, 2010